Remarks
Claims 15-34 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
None of NPL documents 32-34 have been provided as non-patent literature documents in the file.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,243,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims includes all subject matter within the claims in the application, plus additional subject matter.  For example, claim 1 of the patent includes all of claim 1 of the application plus additional limitations, such as analyzing the message to determine whether it is a simulated malicious message.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
As to the other claims, claims 23 and 31 of the application correspond to claim 1 of the patent, claims 16, 17, 24, 25, 32, and 33 of the application correspond to claim 2 of the patent, claims 18, 26, and 34 of the application correspond to claim 3 of the patent, claims 19 and 27 of the application correspond to claim 4 of the patent, claims 20 and 28 of the application correspond to claim 5 of the patent, claims 21 and 29 of the application correspond to claim 6 of the patent, and claims 22 and 30 of the application correspond to claim 7 of the patent.  
Claims 15-17, 20, 23-25, 28, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of U.S. Patent No. 10,778,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims includes all subject matter within the claims in the application, plus additional subject matter.  For example, claims 1 and 8 of the patent each includes all of claim 1 of the application plus additional limitations, such as analyzing the message to determine whether it is a simulated malicious message.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
As to the other claims, claims 15-17, 23-25, and 31-33 of the application correspond to each of claims 1 and 8 of the patent and claims 20 and 28 of the application correspond to each of claims 7 and 14 of the patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Belani (U.S. Patent Application Publication 2014/0230065) in view of Hawthorn (U.S. Patent Application Publication 2015/0229664) and Higbee (U.S. Patent Application Publication 2016/0301705).
Regarding Claim 15,
Belani discloses a method comprising:
At a device configured to provide an electronic message application for a first user, the device comprising at least one processor, a communication device, and memory (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 41, 45 and associated figures; user’s computing device where message is receive, possibly viewed, and possibly interacted with, for example):
Receiving, via the communication device, a simulated malicious message addressed to the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 41, 45 and associated figures; any identification of a simulated phishing message, such as email, text, tweet, or the like, or any portion thereof (e.g., a link within a text (or a URL with or without its parameters) is, itself, a message that is identified and received) or identification of such a message in generation or receipt thereof at a device other than the end user device, etc., as examples);
Prior to sending any message to the second user in response to any request to send the simulated malicious message to the second user, modifying, by the at least one processor, the simulated malicious message by modifying an actuatable element within the simulated malicious message to include a user identifier (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; adding token to URL as a parameter, including the token in the URL, script sending the message to the network with additional information, etc., as examples); and
Causing transmission of the modified simulated malicious message (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; sending the message to the network, for example).  
But does not explicitly disclose receiving, from the first user, a request to send the simulated malicious message to a second user and that the transmission is to the second user.  
Hawthorn discloses a method comprising:
At a device configured to provide an electronic message application for a first user, the device comprising at least one processor, a communication device, and memory (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-154, 162, 193, 194 and associated figures; user device, for example):
Receiving, via the communication device, a simulated malicious message addressed to the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-154, 162, 193, 194 and associated figures; message, such as security item, phishing email, text message, IM, SN message, etc., or portion thereof (as described above) as examples.  As above, this message may be identified on the end user’s device or another device, such as the device that sent the message to the client);
Prior to sending any message to the second user in response to any request to send the simulated malicious message to the second user, modifying, by the at least one processor, the simulated malicious message by modifying an actuatable element within the simulated malicious message to include a user identifier (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; link may be specific to user, script within the message/item that generates a message that is transmitted from user system to server, such message including a variety of information including IDs, system types, etc., as examples); and
Causing transmission of the modified simulated malicious message (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; message that is transmitted from user system to server, such message including a variety of information including IDs, system types, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the security risk assessment techniques of Hawthorn into the simulated phishing system of Belani in order to allow for additional messages and items to be used to test the risk of users, allow for more sophisticated user interaction detections, allow for dynamic updates to the sophistication level of testing based on user responses, and/or to increase security.  
Higbee, however, discloses receiving, from the first user, a request to send the simulated malicious message to a second user (Exemplary Citations: for example, Paragraphs 28, 30, 50-53, 57, 58, 60, 61, and 88 and associated figures; forwarding of message to a recipient, forwarding to a certain address, clicking report, which can forward the entire message or a portion thereof to a certain location, or the like, as examples);
Prior to sending any message to the second user in response to the request, modifying, by the at least one processor, the simulated malicious message (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures; forwarding the entire message, which includes clickable links (as in Belani/Hawthorn and described above) as well as tracking URLs with various identifiers therein, for example.  In forwarding, the sender and recipient are also modified, for example); and
Causing transmission of the modified simulated malicious message to the second user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures; forwarding the entire message, which includes clickable links (as in Belani/Hawthorn and described above) as well as tracking URLs with various identifiers therein, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the suspicious message processing techniques of Higbee into the simulated phishing system of Belani and/or Hawthorn in order to allow users to report messages that the users believe are fraudulent, track user reputations based on such reported messages as well as messages to which a user falls victim, easily determine whether a message is a simulated phishing message, and/or to increase security in the system.  
Regarding Claim 23,
Claim 23 is a device claim that corresponds to method claim 15 and is rejected for the same reasons.  
Regarding Claim 31,
Claim 31 is a medium claim that corresponds to method claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses that the actuatable element comprises a URL, and wherein modifying the actuatable element to include the user identifier comprises inserting the user identifier into the URL (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; URL with the above, for example); and
Hawthorn discloses that the actuatable element comprises a URL, and wherein modifying the actuatable element to include the user identifier comprises inserting the user identifier into the URL (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; URL with the above, for example).  
Regarding Claim 24,
Claim 24 is a device claim that corresponds to method claim 16 and is rejected for the same reasons.  
Regarding Claim 32,
Claim 32 is a medium claim that corresponds to method claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses that the user identifier is an identifier of the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures);
Hawthorn discloses that the user identifier is an identifier of the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
Higbee discloses that the user identifier is an identifier of the first user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures).  
Regarding Claim 25,
Claim 25 is a device claim that corresponds to method claim 17 and is rejected for the same reasons.  
Regarding Claim 33,
Claim 33 is a medium claim that corresponds to method claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures); and
Modifying the simulated malicious message comprises adding an identifier of the second user to the actuatable element such that the modified actuatable element includes both the identifier of the first user and other information (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures);
Hawthorn discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
Modifying the simulated malicious message comprises adding an identifier of the second user to the actuatable element such that the modified actuatable element includes both the identifier of the first user and other information (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
Higbee discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures); and
Modifying the simulated malicious message comprises adding an identifier of the second user to the actuatable element such that the modified actuatable element includes both the identifier of the first user and the identifier of the second user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures; URL may include other IDs, such as company name, sender name, and the like, for example).  
Regarding Claim 26,
Claim 26 is a device claim that corresponds to method claim 18 and is rejected for the same reasons.  
Regarding Claim 34,
Claim 34 is a medium claim that corresponds to method claim 18 and is rejected for the same reasons.  
Regarding Claim 19,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures);
Hawthorn discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
Higbee discloses prior to the modifying, the actuatable element comprises an identifier of the first user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures); and
Modifying the simulated malicious message comprises replacing the identifier of the first user within the actuatable element with an identifier of the second user (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures; removing of certain identifying information before forwarding the message, which will be replaced by the identifiers described above, since the identifying information is removed and the identifiers described above are added, for example).  
Regarding Claim 27,
Claim 27 is a device claim that corresponds to method claim 19 and is rejected for the same reasons.  
Regarding Claim 20,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses at the device configured to provide the electronic message application for the first user, determining that the received simulated message is a simulated malicious message (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; script executing on the user device that determines whether to send a message to the network regarding user interaction with the message, determining that the message is a simulated phishing message at the device other than the end user device, etc., as examples);
Hawthorn discloses at the device configured to provide the electronic message application for the first user, determining that the received simulated message is a simulated malicious message (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; determining that message includes any of various actionable items, such as attachments, links, attachments with links, links that ask the user to enter ID and password, etc., as examples); and
Higbee discloses at the device configured to provide the electronic message application for the first user, determining that the received simulated message is a simulated malicious message by (Exemplary Citations: for example, Paragraphs 38-48, and 56-61 and associated figures):
Determining that a header field of a header section of the simulated malicious message starts with a predetermined key (Exemplary Citations: for example, Paragraphs 38-48, and 56-61 and associated figures; find header key, for example);
Further analyzing the header field that starts with the predetermined key to determine that a value that follows the predetermined key satisfies a first trusted sender rule (Exemplary Citations: for example, Paragraphs 38-48, and 56-61 and associated figures; decode/decrypt the header to get tracking URL and determine if the tracking URL (with information such as company name, as described above) is associated with a simulated phishing campaign, for example); and
Based on the value that follows the predetermined key satisfying the first trusted sender rule, determining that the received simulated malicious message is a simulated malicious message (Exemplary Citations: for example, Paragraphs 38-48, and 56-61 and associated figures; if the tracking URL is associated with the campaign, determine that the message is a simulated phishing message, or if it is not, determining it is not, for example).  
Regarding Claim 28,
Claim 28 is a device claim that corresponds to method claim 20 and is rejected for the same reasons.  
Regarding Claim 21,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses at the device configured to provide the electronic message application for the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures):
Detecting that the first user has actuated the actuatable element (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; click link or any other actuation, for example); and
In response to the detecting, modifying the simulated malicious message by modifying the actuatable element to include a token that indicates that the first user actuated the actuatable element (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures; script sending message to network with additional information, for example); and
Hawthorn discloses at the device configured to provide the electronic message application for the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures):
Detecting that the first user has actuated the actuatable element (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; click link, enter information, open attachment, etc., as examples); and
In response to the detecting, modifying the simulated malicious message by modifying the actuatable element to include a token that indicates that the first user actuated the actuatable element (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures; script within the message/item that generates a message that is transmitted from user system to server, such message including a variety of information including IDs, system types, etc., as examples).  
Regarding Claim 29,
Claim 29 is a device claim that corresponds to method claim 21 and is rejected for the same reasons.  
Regarding Claim 22,
Belani as modified by Hawthorn and Higbee discloses the method of claim 15, in addition, Belani discloses at the device configured to provide the electronic message application for the first user (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures):
Detecting that the first user has actuated the actuatable element (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures); and
In response to the detecting, modifying the simulated malicious message to include a token that indicates that the first user actuated the actuatable element, wherein the token included in the modified simulated message is not included in the actuatable element (Exemplary Citations: for example, Abstract, Paragraphs 23, 25, 26, 28-30, 35, 38, 41, 45 and associated figures);
Hawthorn discloses at the device configured to provide the electronic message application for the first user (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures):
Detecting that the first user has actuated the actuatable element (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
In response to the detecting, modifying the simulated malicious message to include a token that indicates that the first user actuated the actuatable element, wherein the token included in the modified simulated message is not included in the actuatable element (Exemplary Citations: for example, Paragraphs 33, 48, 56-58, 61, 63, 79, 82, 84, 141, 142, 145, 146, 149-158, 160, 162, 193, 194 and associated figures); and
Higbee discloses modifying the simulated malicious message to include a token that indicates that the first user actuated the actuatable element, wherein the token included in the modified simulated message is not included in the actuatable element (Exemplary Citations: for example, Paragraphs 27, 28, 34, 37-54, 57, 60, 61, 82, and 88 and associated figures).  
Regarding Claim 30,
Claim 30 is a device claim that corresponds to method claim 22 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432